


110 HR 2383 IH: Safety for Americans from Nuclear

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2383
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Energy and Commerce and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect public health and safety, should the testing
		  of nuclear weapons by the United States be resumed.
	
	
		1.Short titleThis Act may be cited as the
			 Safety for Americans from Nuclear
			 Weapons Testing Act.
		2.FindingsCongress finds the following:
			(1)From 1951 until
			 1992, the United States conducted over 900 nuclear weapons tests at the Nevada
			 Test Site.
			(2)Of those tests,
			 100 exploded above ground and approximately one-fourth of those were bigger
			 than the bomb dropped on Hiroshima, Japan.
			(3)The remaining 804
			 tests were detonated underground, yet many of these tests also released
			 significant amounts of radioactive fallout into the atmosphere. The Shot
			 Baneberry, detonated in 1970, was buried 900 feet below ground but radioactive
			 debris erupted 10,000 feet into the air.
			(4)Public health
			 researchers studied the implications of radiation fallout and weapons testing
			 in 1961 and discovered significant negative health effects.
			(5)These research
			 findings were not released until 1979. In the meantime, American citizens were
			 never warned about the likelihood of contamination in areas downwind of the
			 blasts nor were they alerted to adverse health effects associated with
			 radiation exposure.
			(6)During the 1980s,
			 public pressure forced the Federal Government to address surprisingly high
			 rates of cancer and other illnesses among people exposed to radioactive
			 fallout, commonly known as downwinders, which led to the passage
			 of the Radiation Exposure Compensation Act in 1990.
			(7)To date, only one
			 comprehensive radiation exposure study of an isotope, iodine-131, has been
			 conducted and released. Iodine-131 is only one of more than 150 radionuclides
			 released by the tests to which the American people were exposed.
			(8)This same
			 radioactive fallout study, conducted by the National Cancer Institute, shows
			 that exposure was not limited to residents of Nevada and Utah. Extensive
			 radiation exposure has been documented in all of the contiguous 48 States, with
			 some counties in the Midwest and the eastern United States receiving more
			 fallout than some areas directly downwind of the Nevada Test Site.
			(9)The United States
			 has engaged in a moratorium on nuclear weapons testing since 1992. However, the
			 United States might in the future decide to resume nuclear weapons
			 testing.
			(10)Before any
			 resumption of nuclear weapons testing, the American public deserves much
			 greater accountability from the Federal Government with respect to the health
			 and safety aspects of nuclear weapons testing.
			(11)Therefore, the
			 Federal Government must ensure public safety in the event of future nuclear
			 weapons tests through a thorough analysis of the environmental effects of
			 testing, public notification, comprehensive and independent test monitoring,
			 and extensive health research efforts.
			3.Treatment under
			 National Environmental Policy Act of
			 1969 of actions relating to nuclear weapons tests
			(a)In
			 generalEach of the actions described in subsection (b) by a
			 Federal agency is deemed to be a major Federal action significantly affecting
			 the quality of the human environment for which a separate detailed
			 environmental impact statement is required under section 102(2)(C) of the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4332).
			(b)Actions
			 describedThe actions referred to in subsection (a) are the
			 following:
				(1)Any action having
			 as a purpose the resumption of nuclear weapon or nuclear explosive device tests
			 at the Nevada Test Site.
				(2)Use of a location
			 other than the Nevada Test Site for testing of a nuclear weapon or nuclear
			 explosive device.
				(c)Included
			 information
				(1)In
			 generalThe head of a Federal agency shall include in the
			 environmental impact statement prepared for an action described in subsection
			 (b) a detailed description of—
					(A)the possibility of
			 radiation containment failure as a result of the action and the effects of such
			 containment failure; and
					(B)possible long term
			 effects on the water table from underground radiation leakage resulting from
			 the action.
					(2)Information for
			 categories of weaponsIn the case of an action described in
			 subsection (b) that is expected to result in the testing of more than one
			 nuclear weapon or nuclear explosive device, the description required under
			 paragraph (1) shall be included, separately, with respect to each of the
			 following 3 classes of weapons and devices that might be the subject of such
			 tests:
					(A)Weapons and
			 devices having a yield of less than 15 kilotons.
					(B)Weapons and
			 devices having a yield of not less than 15 kilotons and not greater than 50
			 kilotons.
					(C)Weapons and
			 devices having a yield greater than 50 kilotons.
					(d)Availability of
			 statementsThe head of a Federal agency that carries out an
			 action described in subsection (b)—
				(1)shall make
			 publicly available the detailed statement required for the action under section
			 102(2)(C) of the National Environmental Policy
			 Act of 1969, notwithstanding the existence of a classified annex for
			 the statement; and
				(2)shall submit to
			 the Congress each classified annex to such a statement.
				(e)Existing
			 statements Not sufficientAny statement prepared before the date
			 of the enactment of this Act shall not be treated as the statement required by
			 section 102(2)(C) of the National
			 Environmental Policy Act of 1969 with respect to an action described
			 in subsection (b).
			4.Congressional
			 authorization required for resumption of nuclear weapons testingThe United States may not resume testing of
			 nuclear weapons or any other nuclear explosive devices unless authorized by a
			 law enacted after the date of the enactment of this Act.
		5.Public notice
			 requirements
			(a)Advance public
			 notice of each test
				(1)In
			 generalThe United States may not carry out a test of a nuclear
			 weapon or any other nuclear explosive device unless, for each such test, the
			 President first provides, not less than 7 days before the date of the test,
			 public notice of each of the following:
					(A)The fact that such
			 a test is to be carried out.
					(B)The date and
			 approximate time of the test.
					(C)The location of
			 the test, including specific longitude and latitude.
					(2)RevisionsTo
			 the extent any information provided pursuant to paragraph (1) changes, the
			 President shall promptly provide public notice of the changes and of any other
			 information necessary to comply with paragraph (1).
				(b)Prompt notice of
			 each release of radiation beyond NTSWhenever a test of a nuclear
			 weapon by the United States results in a release of radiation beyond the
			 boundaries of the Nevada Test Site, the President shall promptly provide public
			 notice of each of the following:
				(1)The actual date,
			 time, and location of the test.
				(2)The fact that such
			 a test has resulted in such a release.
				(3)The nature and
			 extent of the release.
				(c)Rule of
			 constructionThe requirements of subsections (a) and (b) shall
			 apply notwithstanding any provision of law that would otherwise require or
			 permit the information to not be made public.
			(d)Public meeting
			 requirementAfter an
			 underground nuclear test is conducted, the Secretary of Energy shall hold a
			 public meeting in southern Utah to discuss the details of the test, including
			 the nature and extent of any release of radiation as a result of the
			 test.
			6.Study on Safety
			 and health of citizens in the vicinity of the Nevada Test SiteNot later than one year after the date of
			 the enactment of this Act, the National Academy of Sciences shall, for purposes
			 of obtaining an independent analysis of the safety, health, and environmental
			 issues related to underground nuclear testing and ensuring the safety and
			 health of citizens who live near the Nevada Test Site, complete a study on the
			 safety, health, and environmental measures that the National Nuclear Security
			 Administration has taken with respect to underground nuclear testing. The study
			 shall also recommend additional measures that might be taken, if required, to
			 ensure the safety and health of such citizens.
		7.Nevada Test Site
			 Citizens Review Board
			(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Energy shall establish a Nevada Test Site Citizens Review Board (hereafter
			 in this section referred to as the Board) to address
			 environmental, health, and safety issues related to nuclear testing at the
			 Nevada Test Site.
			(b)Membership
				(1)In
			 generalThe Board shall be
			 composed of nine members appointed by the Secretary of Energy, of whom—
					(A)three members shall be citizens of Nevada,
			 of whom—
						(i)one
			 shall be a State official with expertise in the fields of environmental safety,
			 health, or air quality; and
						(ii)two shall be community
			 representatives;
						(B)three members shall be citizens of Arizona,
			 of whom—
						(i)one
			 shall be a State official with expertise in the fields of environmental safety,
			 health, or air quality; and
						(ii)two
			 shall be community representatives; and
						(C)three members
			 shall be citizens of Utah, of whom—
						(i)one
			 shall be a State official with expertise in the fields of environmental safety,
			 health, or air quality; and
						(ii)two
			 shall be community representatives.
						(2)Recommendations
			 for appointments
					(A)NevadaThe
			 members of the Board appointed under paragraph (1)(A) shall be appointed from
			 among any individuals that are recommended for such appointment by the chief
			 executive officer of the State of Nevada.
					(B)ArizonaThe
			 members of the Board appointed under paragraph (1)(B) shall be appointed from
			 among any individuals that are recommended for such appointment by the chief
			 executive officer of the State of Arizona.
					(C)UtahThe
			 members of the Board appointed under paragraph (1)(C) shall be appointed from
			 among any individuals that are recommended for such appointment by the chief
			 executive officer of the State of Utah pursuant to such recommendations as have
			 been made jointly by the Five County Association of Governments and the Six
			 County Association of Governments, Utah.
					(c)Meetings
				(1)In
			 generalThe Board shall meet annually, together with the Nevada
			 Test Site Office Manager, to discuss environmental, health, and safety issues
			 at the Nevada Test Site.
				(2)Review of
			 proposed nuclear testsThe Board shall meet not later than 180
			 days prior to any proposed nuclear test at the Nevada Test Site to discuss
			 environmental, health, and safety issues related to such proposed test.
				8.Grant program for
			 independent radiation monitoring
			(a)Grants
			 authorizedFrom amounts made available to carry out this section,
			 the Secretary of Homeland Security, acting through the Office for Domestic
			 Preparedness, shall carry out a program under which the Secretary makes grants
			 to institutions of higher education for use by those institutions only to
			 acquire radiation detection equipment and sensors and, for a period of 10 years
			 thereafter, to maintain and operate such equipment and sensors.
			(b)PreferenceIn
			 making grants under this section, the Secretary shall give preference to
			 institutions in those States that received high levels of fallout from nuclear
			 weapons tests, as determined by data collected by the National Cancer
			 Institute.
			(c)ConditionsAs
			 a condition of receiving a grant, the institution shall, whenever the United
			 States carries out a test of a nuclear weapon or other nuclear explosive device
			 during the period referred to in subsection (a)—
				(1)use the equipment
			 and sensors to carry out monitoring to determine the nature and amount of any
			 radiation from the test that reaches such sensors; and
				(2)ensure that all
			 information on radiation obtained through monitoring under paragraph (1) is
			 made available to the public.
				9.Monitoring of
			 releases of radiation into the atmosphere
			(a)Monitoring by
			 DOE and EPAWhenever the United States carries out a test of a
			 nuclear weapon or other nuclear explosive device, monitoring to determine the
			 nature and extent of any radiation released into the atmosphere shall be
			 carried out by—
				(1)the Secretary of
			 Energy, using—
					(A)all available
			 monitoring systems of the Department of Energy located on or off the test site;
			 and
					(B)any other
			 complementary monitoring system located off the test site that is made
			 available to the Secretary by the head of any other element of the Federal
			 Government; and
					(2)the Administrator
			 of the Environmental Protection Agency, using one or more monitoring systems
			 and in consultation with the head of any other element of the Federal
			 Government with a monitoring system located off the test site.
				(b)DOE assessment
			 of containmentFor each test, the Secretary of Energy shall
			 assess and evaluate the containment of radiation, both before and after the
			 test.
			(c)Monitoring
			 stationsThe Secretary of
			 Energy shall ensure that, not later than one year after the date of the
			 enactment of this Act, there shall be at least one monitoring station that is
			 established and operational in each county of the State of Utah that has
			 requested such a monitoring station as of that date.
			(d)EPA
			 monitoring
				(1)In
			 generalThe monitoring under subsection (a)(2) by the
			 Administrator of the Environmental Protection Agency shall use a combination of
			 temporary ground sensors, permanent ground sensors, and airborne
			 sensors.
				(2)Real-time
			 monitoring requiredAny sensors required by paragraph (1) that
			 operate by gathering air particulates shall have real-time monitoring
			 capabilities.
				(3)PlacementThe
			 Administrator of the Environmental Protection Agency shall determine the
			 locations for the sensors required by paragraph (1) in consultation with the
			 Administrator of the National Oceanic and Atmospheric Administration, the head
			 of any other element of the Federal Government with a suitable monitoring
			 system located off the test site, and the head of any other element of the
			 Federal Government that the Administrator of the Environmental Protection
			 Agency considers appropriate. The determinations shall be based on proximity to
			 major agricultural zones, population centers, public water resources, and areas
			 with high levels of fallout from previous tests.
				(e)Public notice of
			 monitoring dataThe Secretary and the Administrator of the
			 Environmental Protection Agency each shall ensure that all information on
			 radiation obtained through monitoring under subsection (a) is made available to
			 the public on the Internet as soon as available, and in any event not more than
			 24 hours after such information is collected.
			(f)Finding of
			 releaseIf, in monitoring any such test, the head of any element
			 of the Federal Government determines that a release of radiation beyond the
			 boundaries of the NTS has occurred—
				(1)the Administrator
			 of the Environmental Protection Agency shall immediately submit a report to
			 Congress providing notice of that determination;
				(2)the United States
			 shall stop all testing of all nuclear weapons or other nuclear explosive
			 devices, except as otherwise provided in an Act enacted after the date of the
			 test; and
				(3)the Attorney
			 General shall carry out a program, substantially similar to the program under
			 section 4 of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note),
			 under which compensation is provided to individuals adversely affected by that
			 release of radiation.
				10.Establishment of
			 the Center for the Study of Radiation and Human Health
			(a)EstablishmentFrom
			 amounts made available to carry out this section, the Director of the National
			 Institutes of Health shall make a grant to a university or a consortium of
			 universities located in the intermountain west region of the United States to
			 establish, maintain, and operate a center described in subsection (b), to be
			 known as the National Center for the Study of Radiation and Human
			 Health.
			(b)ActivitiesThe
			 activities of the National Center for the Study of Radiation and Human Health
			 shall include the following:
				(1)Awarding grants to
			 institutions of higher education for research on the relationship between
			 radiation and human health, including any health effects or illness related to
			 exposure to particular radioactive isotopes.
				(2)Studying the
			 relationship between radiation and human health, including fallout data
			 collection.
				(3)Coordinating
			 efforts relating to research on radiation and human health.
				(4)Collecting,
			 maintaining, and making available to the public by means of the Internet an
			 archive of fallout data and human health effects data.
				(c)ReportThe
			 National Center for the Study of Radiation and Human Health shall submit to
			 Congress, and make available to the public, an annual report on the activities
			 of the Center.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			11.Study of
			 individuals exposed to nuclear weapons testsNot later than 3 years after the date of the
			 enactment of this Act, the Secretary of Health and Human Services, acting
			 through the Director of the National Cancer Institute, shall—
			(1)complete a study
			 to estimate the dose of all radionuclides received by the United States
			 population as a result of exposure to nuclear weapons tests conducted in the
			 United States;
			(2)disaggregate the
			 results of such study by organ, by radionuclide, and by demographic
			 variables;
			(3)submit a report to
			 Congress on the results of such study; and
			(4)make such results
			 publicly available.
			
